DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,115,745, US 8,665,228, US 9,513,705, and US 10,719,131 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder (US 2010/0064212 A1) in view of Kim et al. (US 2009/0265627 A1, hereinafter, Kim). 
Regarding claim 1, Snyder teaches a portable device (Figs. 1 and 2, Device 10) comprising:
an interactive display (Figs. 1-2, Device 10 includes a touch-sensitive display unit 18) that comprises: 
a front surface (Figs. 1-2, [0017], front face 14) at which is disposed an image display device (touch-sensitive display unit 18), the image display device configured to display a plurality of imaged keys and other types of image data (Fig. 2 Display 18 shows Google with Search key); 
a back surface (Figs. 1B, the back face 16);
 a sensor that detects user interaction with the back surface ([0019] A user input interface 20 is positioned on the back face 16), wherein the interactive display has a first mode in which the image display device displays the plurality of imaged keys (Fig. 2, [0021], A translucent overlay image 30 is also displayed as a faint outline on display 18.  The overlay image 30 comprises key images 31 that correspond to the actual keys 21 of interface 20); and 
wherein the interactive display has a second mode in which the image display device displays other types of image data based on user interaction detected by the sensor ([0023], When the user presses a key 21, the corresponding letter or number appears on the display 18 as if the user had depressed a conventional key on a conventional keyboard.  Additionally, however, the present invention changes the appearance of the corresponding key image 31 to indicate that the key 21 was depressed. For example, in the embodiment of FIG. 2, the "S" key is highlighted to indicate that the user has depressed the "S" key.  In the first mode, translucent keys are shown.  In the second mode, highlighted keys are shown when they are touched, the highlighted keys being the other type of image data, i.e., the different “type” being transparent versus highlighted), 
wherein the back surface faces a first direction (Fig. 1-2, [0017], the back face 16 faces the opposite direction of the front face) and 
the front surface faces a second direction, and wherein the first direction and the second direction are opposite to each other (Fig. 1-2, [0017], front face 14. [0020], The display 18 and the user input interface 20 are, according to the present invention, positioned on opposing faces of the housing 12 such that they face in opposite directions).
Snyder does not teach the interactive display has a second mode in which the image display device does not display the plurality of imaged keys and displays other types of image data based on user interaction detected by the sensor
(Fig. 1A) comprising a sensor that detects user interaction ([0046] discloses a touch screen which is a sensor that detects user interaction. Examiner notes [0044, 0048, 0095] teach a mobile device may be equipped with an inertia sensor that detects user tilt gestures that are user interactions which result in scrolling of the display of the mobile device.  The prior art teaches multiple sensors that detect user interaction),
 wherein the interactive display has a first mode in which the image display device displays the plurality of imaged keys ([0079, 0093], when the input area 16 and the input window 17 of the web page are overlapped at least in part or are in contact with each other, virtual keyboard 18 may be displayed as shown in FIG. 7B.  Examiner notes this condition corresponds to a mode in which the imaged keys are displayed as shown in figs. 7B and 8B); and 
wherein the interactive display has a second mode in which the image display device does not display the plurality of imaged keys and displays other types of image data based on user interaction detected by the sensor ([0084] By selecting a button (virtual or physical button) or performing a certain action (e.g., tilting the mobile device, shaking the mobile device at least once, touching an area of the display in a certain manner, etc.) on the mobile device, the user may cause the displayed virtual keyboard to disappear or the displayed page to go back to a previous page.  Examiner notes the detecting of motion applied to a device or pressing a button teaches a mode in which the plurality of imaged keys, or a virtual keyboard, are not displayed and a previous page, such as that shown in figs. 7A and 8A, is shown.  “A previous page” corresponds to other types of image data).

Regarding claim 2, Snyder teaches the image display device comprises a liquid crystal display ([0018] Display 18 is positioned on the front face 14 of device 10 and may comprise, for example, a Liquid Crystal Display (LCD)).
Regarding claim 6, Snyder teaches wherein the portable device is a cell phone ([0016], some examples of suitable devices 10 include, but are not limited to, wireless communication devices such as cellular telephones).
Regarding claim 7, Snyder teaches the portable device is a hand-held device ([0016], device 10 comprises a portable electronic device that is sized to fit within a user's hand).

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder (US 2010/0064212 A1) in view of Kim et al. (US 2009/0265627 A1, hereinafter, Kim), as applied to claim 1 above, and further in view of Granucci et al. (US 2009/0081990 A1, hereinafter, Granucci).

In an analogous art, Granucci teaches a portable device wherein the image display device comprises a digital light processor display (Fig. 1A, [0022], Display 1004 may be a digital light processing (DLP) display).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Snyder with Granucci such that Snyder’s display is implemented as a digital light processor display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Snyder’s LCD would be substituted with a DLP as DLP’s non-liquid components allow for greater screen size versatility. 
Regarding claim 5, Snyder is not relied upon for teaching the image display device comprises a light emitting diode display. 
In an analogous art, Granucci teaches the image display device comprises a light emitting diode display ([0022], Display 1004 may be a light-emitting-diode (LED), organic light-emitting-diode (OLED).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Snyder and Kim with Granucci such that Snyder’s display is implemented as an LED display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Snyder’s LCD would be substituted with an LED display as LED displays provide greater power efficiency. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder (US 2010/0064212 A1) in view of Kim et al. (US 2009/0265627 A1, hereinafter, Kim), as applied to claim 1 above, and further in view of Endo (US 2009/0135161 A1).
Regarding claim 4, Snyder and Kim are not relied upon for teaching the image display device comprises a plasma display.
In an analogous art, Endo teaches a portable device wherein the image display device comprises a plasma display ([0004], a panel-type input device with a transparent structure, which can be mounted on a screen of a display unit, such as a plasma display panel and in recent years, has been mounted on a portable terminal unit having a mobile-phone function).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Snyder and Kim with Endo such that Snyder’s display is implemented as a plasma display as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Snyder’s LCD would be substituted with a plasma display as plasma displays provide better contrast and better viewing angles.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder (US 2010/0064212 A1) in view of Kim et al. (US 2009/0265627 A1, hereinafter, Kim), as applied to claim 1 above, and further in view of Jepsen (US 20100207887 A1).
Regarding claim 8, Snyder teaches the sensor may comprise a button, as stated in the claim 1 rejection above, however is not relied upon for teaching the sensor comprises a thermal sensor.
([0018, 0031], a plurality of sets of finger tip sensors 30 wherein each sensor 30 may be any suitable type of finger-actuable sensor, such as a mechanical switch or button, or a thermal sensor).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Snyder and Kim with Jepsen such that Snyder’s sensor is implemented as a thermal sensor as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Snyder’s buttons can be implemented as thermal sensors. Jepsen teaches these types of sensors contribute to a simple, compact, ergonomic input device which can limit repetitive stress injuries (Jepsen, [0005]).
Regarding claim 9, Snyder teaches the sensor may comprise a button, as stated in the claim 1 rejection above, however is not relied upon for teaching the sensor comprises the sensor comprises a pressure sensor.
In an analogous art, Jepsen teaches a handheld computing device wherein the sensor comprises a pressure sensor ([0018, 0031], a plurality of sets of finger tip sensors 30 wherein each sensor 30 may be any suitable type of finger-actuable sensor, such as a mechanical switch or button, or pressure sensors).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Snyder and Kim with Jepsen such that Snyder’s sensor is implemented as a pressure sensor as this amounts to a simple substitution of one known element for another to obtain predictable results.  In the current case, Snyder’s buttons can be implemented as (Jepsen, [0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 are directed towards the newly amended subject matter.  As detailed in the rejection above, Snyder in view of Kim disclose the limitations as currently claimed.
To expedite prosecution, examiner advises applicant amend the claims to define the types of imaged keys and image data displayed in the first mode and in the second mode.  Define what the keys and image data actually are as opposed to the current amendments which only state what the image data is not. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622